Citation Nr: 1525743	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his non-Hodgkin's lymphoma, identified as low grade follicular cell lymphoma, is a result of his exposure to chemicals and cleaning solvents while performing his active service duties as a tactical aircraft maintenance specialist.  In this regard, he reports that he used chemicals on a daily basis including a solvent to remove lead paint from the nose landing gear of airplanes.  He said that this solvent was very strong and he gave an example that someone had dipped a car motor into the solvent which "totally ate it up".  He said he used other chemicals as well such as MEK (methyl ethyl ketone), but that the paint remover solvent was the worst.  He is competent to report the circumstances of his military service, including the in-service event of exposure to toxic cleaning chemicals.  See 38 C.F.R. § 3.159(a)(2).  

In support of his claim, the Veteran submitted medical information via the internet from sources such as the British Journal of Cancer (BJC) and the Environmental Protection Agency that discuss the carcinogenic and noncarcinogenic effects of chemical exposure.  The information from the BJC suggests a link between chemical solvents and lymphoma.  
The Veteran has not been afforded a VA examination in this case.  Under the Veterans Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.

In light of the evidence outlined above, the Board finds that the low threshold requirement for finding that a disability may be associated with service is satisfied.  McLendon, 20 Vet. App. at 83.  Accordingly, this claim must be remanded for a VA examination to determine the nature and etiology of the Veteran's non-Hodgkin's lymphoma.  Consideration must be given to the Veteran's military occupational specialty in service as a tactical aircraft maintenance specialist as well as his post-service employment presently identified as a heavy machine operator and dump truck driver.  

Additionally, on remand, updated and outstanding private and/or VA treatment records that pertain to the diagnosis and treatment of the Veteran's non-Hodgkin's lymphoma should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, private and/or VA, that pertain to the diagnosis and treatment of the Veteran's non-Hodgkin's lymphoma from June 2011 to present.  

2.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the etiology of his non-Hodgkin's lymphoma, identified as low grade lymphoma follicular center cell lymphoma.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's non-Hodgkin's lymphoma is related to service, including to his exposure to toxins or chemicals in service. 

The examiner should specifically address the following:

(1) The Veteran's MOS of tactical aircraft maintenance specialist and post-service employment duties identified as heavy machine operator and dump truck driver; (2) the details of the exposure to the various chemicals or toxins as reported by the Veteran; (3) the specific articles regarding lymphoma and chemical exposure submitted by the Veteran in support of his claim; (4) medical principles which apply to the facts and medical issues at hand, to include the known causes of non-Hodgkin's lymphoma and whether the Veteran's in-service exposure to specific toxins or chemicals is consistent with his diagnosis; and (5) the Veteran's lay statements.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




